Title: Memorandum to Albert Gallatin, with Gallatin’s Reply, [on or before 26 December 1801]
From: Jefferson, Thomas,Gallatin, Albert
To: Gallatin, Albert


          
            [on or before 26 Dec. 1801]
          
          The Secretary of State has sent me the list of officers named during the recess of Senate, and now to be nominated to them, among these are
          
            
              Josiah Hook
              Inspector for Penobscot as well as Collector
            
            
              Jonas Clark
              Inspector for Kennebunk
            
            
              M. E. Chisman
              Inspector for Hampton as well as Collector.
            
            
              Thos. Worthington
              Inspector of N.W. district
            
            
              John Oakley.
              Inspector as well as Collector of George town
            
            
              Wm. Chribbs
              Inspector of Massac as well as Collector.
            
            
              Danl. Marsh
              Inspector of Perth Amboy as well as Collector
            
          
          are not these among the offices of Inspectors which were abolished, & consequently not necessary to be renominated?
          
            Th:J.
          
          
            [Reply by Gallatin:]
            Thomas Worthington is the only Inspector of internal revenue, and he was thus appointed, with an intention that he should be made Supervisor. But as his commission of Inspector will continue till the end of the Session, it will be best to delay his nomination until we know what Congress mean to do with the system of internal taxation—The others must be nominated, as they have nothing to do with the int. revenues
            A. G.
          
        